UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR
9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
Carrington Mortgage Services,
LLC, as servicer for WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF UPLAND MORTGAGE LOAN
TRUST A
R.A. LEBRON, ESQ.
254EGU
bankruptcy@fskslaw.com
In Re:                                  Case No.:   19-26762 ABA

ABBAS ALI NOURI MOUSSAVI                Hearing Date: July 13, 2021
aka ABBASALI NOURI MOUSSAVI
aka ABBAS NOURI NOURI MOUSSAVI          Judge:   Hon. Andrew B. Altenburg,
aka ABBASALI NOURI NOURI MUSSAVI        Jr.
aka ABBAS ALI NOURI MOUSSAVI
aka ABBAS ALI
aka ABBAS A NOURI and
MEHRNOUSH SHABANI

 Debtor(s).

                        CERTIFICATION OF SERVICE


1.   I, Tracy Wilkins:

     9 represent the __________________ in this matter.

     : am the secretary/paralegal for FEIN, SUCH, KAHN & SHEPARD,

     PC, who represents the Secured Creditor, Carrington Mortgage

     Services, LLC, as servicer for WILMINGTON SAVINGS FUND

     SOCIETY, FSB, AS TRUSTEE OF UPLAND MORTGAGE LOAN TRUST A in

     this matter.
     9 am the ____________________ in the above case and am

     representing myself.

2.   On June 18, 2021, This office caused to be mailed a copy of

     the following pleadings and/or documents to the parties

     listed in the chart below:

     a.   Notice of Motion to Approve Loan Modification Agreement,

          Certification(s), Exhibit(s), Statement Regarding Brief,

          Proposed Order, Certification of Service.
            Name and Address          Relationship of          Mode of Service
             of Party Served          Party to the
                                      Case


Jorge F. Coombs                      Debtor(s)'         9 Hand-delivered
Youngblood Franklin Sampoli & Coombs Attorney           : Regular mail
Cornerstone Commerce Center
                                                        9 Certified mail/RR
1201 New Road
Suite 230                                               : Other: Notice of Electronic
Linwood, NJ 08221                                       Filing (D.N.J. LBR 5005-1)

Evan S Goddard                        Debtor(s)'        9 Hand-delivered
PO Box 3227                           Attorney          9 Regular mail
12 S. Washington Avenue
                                                        9 Certified mail/RR
Margate City, NJ 08402
                                                        : Other: Notice of Electronic
                                                        Filing (D.N.J. LBR 5005-1)

Isabel C. Balboa                      Trustee in        9 Hand-delivered
Chapter 13 Standing Trustee           Bankruptcy        9 Regular mail
Cherry Tree Corporate Center
                                                        9 Certified mail/RR
535 Route 38 - Suite 580
Cherry Hill, NJ 08002                                   : Other: Notice of Electronic
                                                        Filing (D.N.J. LBR 5005-1)

U.S. Trustee                          U.S. Trustee      9 Hand-delivered
US Dept of Justice                                      : Regular mail
Office of the US Trustee
                                                        9 Certified mail/RR
One Newark Center Ste 2100
Newark, NJ 07102                                        : Other: Notice of Electronic
                                                        Filing (D.N.J. LBR 5005-1)
Abbas Ali Nouri Moussavi              Debtor(s)         9 Hand-delivered
Mehrnoush Shabani                                       : Regular mail
26 Equestrian Road
                                                        9 Certified mail/RR
Egg Harbor Township, NJ 08234
                                                        9 Other: Notice of Electronic
                                                        Filing (D.N.J. LBR 5005-1)
VALERIE SMITH                         Attorney for      9 Hand-delivered
C/O PRA RECEIVABLES MANAGEMENT, LLC   Creditor          : Regular mail
SENIOR MANAGER
                                                        9 Certified mail/RR
PO BOX 41021
NORFOLK, VA 23541                                       : Other: Notice of Electronic
                                                        Filing(D.N.J. LBR 5005-1)


       3.     I hereby certify under penalty of perjury that the above

              documents were sent using the mode of service indicated.



       Dated: June 18, 2021                 /s/ Tracy Wilkins

                                            Legal Assistant
